United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
K.R., Appellant
and
GENERAL SERVICES ADMINISTRATION,
KANSAS CITY SOUTH FIELD OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1103
Issued: January 5, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 30, 2020 appellant, through counsel, filed a timely appeal from a November 21,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the issuance of the November 21, 2019 decision, OWCP received additional
evidence. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to expand the acceptance of her
claim to include additional conditions as causally related to her accepted September 11, 2018
employment injury.
FACTUAL HISTORY
On September 12, 2018 appellant, then a 61-year-old property manager, filed a traumatic
injury claim (Form CA-1) alleging that on September 11, 2018 she injured her right ankle, leg,
hip, back, shoulder, and neck when she slipped, fell back, and hit a wall while in the performance
of duty. She stopped work on the date of injury and was released to light-duty work on
October 12, 2018.
Dr. Amos Shemesh, a Board-certified emergency medicine specialist, initially treated
appellant in a hospital emergency room on the date of her injury. In hospital records dated
September 11, 2018, Dr. Shemesh indicated that she was evaluated for complaints of ankle,
shoulder, and groin pain after a slip and fall that day. Upon physical examination, he observed a
small abrasion to the right medial shin, tenderness of the right anterior talofibular ligament (ATFL)
and soft tissue, right posterior hip tenderness, and right upper thoracic paraspinal soft tissue
tenderness. Dr. Shemesh reported that x-ray scans showed no fracture and submitted x-ray scan
reports of the right hip, pelvis, and right ankle. Appellant was discharged with the diagnosis of
ankle sprain.
In a September 14, 2018 report, Dr. John McLaughlin, a Board-certified orthopedic
surgeon who specializes in hip and knee reconstructive surgery, described the September 11, 2018
employment incident and noted appellant’s complaints of posterior hip and low back pain. Upon
examination of the lumbar spine, he observed no midline tenderness, no significant paraspinal
muscle tenderness, and no tenderness of the sacroiliac joint. Examination of the right hip revealed
some tenderness over the lateral aspect of the hip and buttocks. Dr. McLaughlin diagnosed right
hip pain and acute right-sided low back pain without sciatica.
In a September 18, 2018 evaluation report, Dr. Brian Reade, a podiatrist, described that
appellant sustained an injury at work on September 11, 2018, when she fell down and hurt her
shoulder, hip, lower back, and ankle. Upon physical examination, he observed mild swelling of
the lateral aspect of the right ankle and tenderness along the Achilles tendon on the right side.
Dr. Reade diagnosed right ankle pain, right ankle ATFL sprain, and right Achilles tendon strain.
On September 24, 2018 appellant began to receive physical therapy treatment and
submitted physical therapy treatment reports beginning that date.
In a September 24, 2018 report, Dr. Nicholas Renaldo, a Board-certified orthopedic spine
surgeon, noted appellant’s complaints of pain in her back, neck, right shoulder, right arm, and right
leg after she slipped and fell down at work on September 11, 2018. He reported that cervical and
lumbar spine examinations were within normal limits with slight tenderness and somewhat
limitation secondary to pain. Examination of appellant’s right shoulder revealed full range of
motion and negative impingement and apprehension sign. Dr. Renaldo indicated that Tinel’s and
Phalen’s tests at the wrist and elbow were negative. Sensory examination of the cervical, thoracic,
and lumbar spines were also normal. Dr. Renaldo discussed appellant’s diagnostic testing and
2

diagnosed neck pain, right shoulder pain, acute low back pain, cervical spondylosis, lumbar
spondylosis, thoracic spondylosis, and spinal degeneration. He completed a duty status report
(Form CA-17), which indicated that appellant could not work.
Dr. McLaughlin also submitted an attending physician’s report (Form CA-20) dated
September 24, 2018. He indicated that on September 11, 2018 appellant slipped and fell at work
and noted her medical history for ankle pain in September 2017. Dr. McLaughlin diagnosed acute
right side low back pain and Achilles tendon. He checked a box marked “Yes” indicating that the
diagnosed conditions were causally related to the described employment activity.
In an October 1, 2018 Form CA-20, Dr. Renaldo described the September 11, 2018 slip
and fall incident and indicated that appellant had a history of right ankle pain that had resolved.
He diagnosed right ankle, right arm, and right leg sprains. Dr. Renaldo checked a box marked
“Yes” indicating that the diagnosed conditions were causally related to the described employment
activity.
On October 6, 2018 appellant was seen in a hospital emergency room by Dr. David SanniThomas, an osteopath Board-certified in family medicine, for complaints of sore throat and
difficulty swallowing since October 5, 2018. Hospital records of the same date indicate that she
was discharged with the diagnosis of acute sinusitis.
In a November 2, 2018 report, Dr. Renaldo recounted appellant’s complaints of persistent
neck, right arm, low back, and right leg pain after the September 11, 2018 injury. Examination of
appellant’s cervical and lumbar spines revealed limited range of motion with stiffness in the neck
and back posteriorly, as well as slight tenderness. Dr. Renaldo diagnosed cervical and lumbar
radiculopathy.
In a November 7, 2018 report, Dr. Reade indicated that appellant was seen for follow-up
evaluation of her September 11, 2018 right ankle injury. Upon physical examination of her right
ankle, he observed pain on palpation over the ATFL and across the anterior joint line and mild
instability. Dr. Reade diagnosed right ankle pain, effusion of the right ankle, and right ankle
instability.
By decision dated November 26, 2018, OWCP accepted the claim for right ankle sprain
and right Achilles tendon strain.
In a separate November 26, 2018 development letter, OWCP informed appellant that the
evidence submitted was insufficient to establish her claim for the additional diagnosed conditions
of cervical, thoracic, and lumbar spondylosis, cervical and lumbar radiculopathy, and acute
sinusitis. It advised her of the factual and medical evidence necessary to establish her claim and
also provided a questionnaire for completion. OWCP afforded appellant 30 days to provide the
necessary factual information and medical evidence.
On November 30, 2018 appellant submitted additional medical evidence, which predated
the September 11, 2018 employment incident, including a March 8, 2018 right ankle magnetic
resonance imaging (MRI) scan report, which showed mild degenerative changes and no evidence
of Achilles tendon tear. She also submitted reports dated May 24 through August 30, 2018 by
Dr. Reade, who treated her for right ankle ATFL sprain, right ankle pain, and right ankle
instability.
3

Appellant submitted a September 12, 2018 report by Dr. John C. Reade, a Board-certified
family medicine specialist, who indicated that she had fallen down at work the day before and
landed on her right ankle, hip, and shoulder. Dr. Reade provided examination findings and
diagnosed contusion of the lower back, pelvis, right shoulder, and right ankle.
OWCP also received a November 20, 2018 report by Dr. Reade who noted right ankle
examination findings of positive anterior drawer and pain on palpation into the ATFL. Dr. Reade
diagnosed right ankle instability and right ankle pain. He recommended that appellant work
sedentary duty only and completed a Form CA-17 report.
In a November 26, 2018 report, Dr. Renaldo noted appellant’s complaints of neck, low
back, and right arm pain. He conducted an examination and diagnosed “work injury, neck pain
and right arm pain, low back pain right leg pain.” Dr. Renaldo completed a Form CA-17 report,
which noted that appellant could work modified duty.
Appellant underwent additional diagnostic testing on December 15, 17, and 18, 2018. A
right ankle MRI scan report showed subchondral cysts in the posterior tibial plafond, mild
insertional Achilles tendinopathy with slight surrounding bursitis without tear, slight lateral distal
sinus tarsus synovitis, mild dorsal talonavicular bone spurs and capsular thickening, and mild
posterior tibial tendinopathy/tenosynovitis without tear. A cervical spine MRI scan report revealed
multilevel disease with interval changes at C2-3, C4-5, C5-6, and C6-7. A lumbar spine MRI scan
report demonstrated disc bulging and facet arthrosis at the L3-4 and L4-5 levels and facet arthrosis
at the L5-S1 level.
In reports dated December 13 and 20, 2018, Dr. Reade indicated that appellant continued
to experience episodes of right ankle instability and pain following a September 11, 2018 work
injury. He provided examination findings, discussed the MRI scan findings, and diagnosed right
ankle pain, right ankle effusion, and right ankle instability. Dr. Reade completed a Form CA-17
report and noted that appellant could work with restrictions.
Appellant also continued to receive medical treatment from Dr. Renaldo. In a
December 21, 2018 report, Dr. Renaldo described the September 11, 2018 work injury and
recounted her complaints of persistent neck and back pain with right leg numbness. He conducted
an examination and diagnosed cervical and lumbar spondylosis. Dr. Renaldo completed a Form
CA-17 report indicating that appellant could work with restrictions.
In a January 15, 2019 letter, Dr. Reade indicated that he had been treating appellant for a
workplace injury that she had sustained on September 11, 2018. He explained that initial
evaluation was for a right ankle sprain, but in follow-up evaluations she continued to complain of
right ankle pain and instability. Dr. Reade noted that he had previously treated appellant for a
previous right ankle injury. He discussed the findings of the December 20, 2018 right ankle MRI
scan and indicated that she still had continued pain and sensations of instability in her right ankle
despite physical therapy, bracing, and strengthening exercises. Dr. Renaldo opined that
appellant’s right ankle pain and instability were directly related to her September 11, 2018 work
injury, as she was not having ankle pain or instability prior to the injury.
By decision dated January 17, 2019, OWCP expanded the acceptance of the claim to
include lumbar and cervical sprains.

4

Appellant subsequently submitted a January 2, 2019 electromyography and nerve
conduction velocity (EMG/NCV) study which revealed chronic right C6-7 radiculopathies, mild
bilateral carpal tunnel syndrome, and mild left cubital tunnel syndrome.
OWCP also received a January 11, 2019 letter by Dr. John D. Schwerdtz, a podiatrist.
Dr. Schwerdtz indicated that appellant was seen and evaluated on January 7, 2019. He reported
that she had informed him that this was her second injury. Appellant noted that her first injury had
healed without incident, but the current injury had given her several residual problems.
Dr. Schwerdtz noted that he agreed with Dr. Reade’s assessment that she had lateral ankle
instability and sequelae from her September 11, 2018 injury that should be surgically addressed.
In a January 14, 2019 letter, Dr. Renaldo recounted that he first evaluated appellant on
September 24, 2018 for a work injury that occurred when she slipped, fell, and hit a wall and the
ground. He discussed her examination findings and diagnostic testing results. Dr. Renaldo
indicated that appellant was evaluated again on December 21, 2018 with persistent neck and back
pain and right leg numbness that were not present prior to her fall at work. He opined that appellant
could not return to work due to her September 11, 2018 work-related injuries.
On January 16, 2019 appellant underwent another EMG/NCV study, which revealed
chronic right L4, L5, S1 and left L5 radiculopathies and mild bilateral peroneal neuropathies.
Appellant began to receive treatment from Dr. Vishal Rekhala, an osteopath Boardcertified in physical medicine and rehabilitation. In a January 22, 2019 report, Dr. Rekhala
indicated that she was referred for evaluation of neck pain radiating to her right upper limb and
back pain radiating to her right lower limb following a work injury. He reviewed appellant’s
history, including her recent EMG/NCV studies. Upon examination of her cervical spine,
Dr. Rekhala observed right-sided tenderness, full range of motion, and normal alignment. He
reported that examination of appellant’s bilateral upper limbs revealed equal to light touch
sensation and positive Spurling’s and Scalene stretch on the right. Examination of appellant’s
lumbar spine revealed tenderness to palpation of the lumbar paraspinals and right sciatic notch.
Straight leg raise testing was positive on the right at 45 degrees. Dr. Rekhala diagnosed cervical
radiculopathy, lumbar radiculopathy, neck pain, and lumbar spondylosis. He reported that
appellant was temporarily totally disabled and completed a Form CA-17.
In a February 6, 2019 letter, appellant requested that OWCP add “torn ligament” to her list
of approved injuries and approve her physician’s request for surgery to repair the torn ligament.
She alleged that her physician had repeatedly advised that her ankle injury was more than just a
“sprain.”
On February 11, 2019 appellant returned to full-duty work in a full-time telework position.
By decision dated February 27, 2019, OWCP denied expansion of appellant’s claim to
include conditions of right ankle tendon tear, right ankle instability, cervical spondylosis, cervical
radiculopathy, thoracic spondylosis, lumbar spondylosis, lumbar radiculopathy, acute sinusitis,
chronic right C6 and C7 radiculopathies, mild bilateral carpal tunnel syndrome, mild left cubital
tunnel syndrome, chronic right L4, L5, S1, and left L5 radiculopathies, mild bilateral peroneal
neuropathies, C5-6 degeneration, mild facet arthropathy right L4-5, lumbar stenosis, lumbar disc
herniation, mild degenerative changes in cervical spine, mild degenerative changes in the lumbar
spine, and right osteochondral defect of the tibial plafond with synovitis of the joint. It found that
5

the medical evidence of record was insufficient to establish that the additional conditions were
caused or aggravated by her September 11, 2018 employment injury.
Appellant subsequently submitted a February 18, 2019 report by Dr. McLaughlin who
indicated that she was evaluated for complaints of right posterior hip pain radiating down the right
lower extremity following a September 11, 2018 work injury. Dr. McLaughlin reviewed her
history and noted right hip examination findings of normal range of motion. He diagnosed
discomfort of the right hip and lumbar radiculopathy.
In reports dated March 15 through May 17, 2019, Dr. Reade recounted appellant’s
complaints of continued right ankle pain following a slip and fall injury at work. Upon physical
examination, he observed mild swelling over the anterolateral ankle on the right side and pain upon
palpation over the ATFL. Dr. Reade diagnosed right ankle instability, right ankle effusion, right
anterior talofibular ligament sprain, and right ankle pain. He also completed Form CA-17 reports
which indicated that appellant could work full time with work at home accommodations.
In reports dated March 26 and May 16, 2019, Dr. Rekhala indicated that appellant was
evaluated for continued complaints of neck pain radiating into the right upper link and back pain
radiating into the right lower limb. He provided examination findings and diagnosed lumbar
radiculopathy and lumbar spondylosis. Dr. Rekhala completed Form CA-17 reports which
indicated that appellant could not work.
Appellant underwent right ankle arthroscopy repair on May 24, 2019. The operative report
noted a preoperative diagnosis of right ankle joint pain.
On October 8, 2019 appellant, through counsel, requested reconsideration and submitted
additional medical evidence. Counsel contended that the medical evidence established that
appellant sustained additional medical conditions causally related to the September 11, 2018
employment injury.
Appellant submitted reports dated May 30 through July 23, 2019 by Dr. Reade who noted
that she was status post right ankle arthroscopy and repair and was overall doing well. Dr. Reade
reported examination findings of fully palpable pedal pulses, minimal postoperative edema, and
nonrestricted range of motion. He diagnosed right ankle pain, right ankle instability, and right
ATFL sprain.
In a July 30, 2019 report, Dr. Rekhala indicated that there were no significant changes in
appellant’s condition since her prior office visit. He provided examination findings and diagnosed
lumbar radiculopathy and cervical radiculopathy. Dr. Rekhala reported that appellant’s symptoms
were likely due to radiculopathy.
Dr. Rekhala also provided a July 30, 2019 letter which noted that he had been treating
appellant for neck and low back injuries that were directly related to her work-related injury. He
reported that she denied any prior symptoms in the back or the neck, and “therefore [appellant’s]
symptoms are causally related to this work injury.” Dr. Rekhala also indicated that any preexisting
findings were likely aggravated as a result of this injury. He explained that appellant’s symptoms
were consistent with cervical and lumbar radiculopathy, which were also consistent with imaging
and EMG findings. Dr. Rekhala concluded that appellant would likely need ongoing treatment
with therapy, medications, and epidural steroid injection.
6

In an August 22, 2019 letter, Dr. Reade explained that he wanted to clarify his original
letter dated January 15, 2019 regarding why appellant’s surgery was medically necessary and
secondary to the September 11, 2018 fall and injury at her workplace. He indicated that he had
previously treated her for a prior workplace injury and noted that she was healing well from that
injury. Dr. Reade explained that it was not until the September 11, 2018 injury that appellant
required surgery for her right ankle. He also acknowledged that there were some questions
regarding her previous MRI scan findings. Dr. Reade pointed out that MRI scan findings were not
100 percent specific and do not supersede clinical findings. He reported that, intraoperatively and
on clinical examination, appellant had laxity and instability of the lateral complex and an ATFL
tear.
By decision dated November 21, 2019, OWCP denied modification of the February 27,
2019 decision.
LEGAL PRECEDENT
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.4
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.5 A physician’s opinion on whether there is a causal relationship
between the diagnosed condition and the accepted employment injury must be based on a complete
factual and medical background.6 Additionally, the physician’s opinion must be expressed in
terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s
employment injury.7
ANALYSIS
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include additional conditions as causally related to her accepted September 11,
2018 employment injury.
In support of her claim, appellant submitted reports and forms dated September 14, 2018
through February 18, 2019 by Dr. McLaughlin. Dr. McLaughlin described the September 11,
2018 employment incident and provided examination findings. He diagnosed right hip pain and
acute right-sided low back pain without sciatica. The Board has found, however, that “pain” is a

4

R.J., Docket No. 17-1365 (issued May 8, 2019); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

5

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

6

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

7

symptom, not a medical diagnosis.8 Accordingly, Dr. McLaughlin’s reports are insufficient to
establish appellant’s claim for additional conditions.
Appellant also received medical treatment from Dr. Reade. In reports and forms dated
September 18, 2018 through July 23, 2019, Dr. Reade recounted that on September 11, 2018
appellant fell down and hurt her shoulder, hip, lower back, and ankle. Upon initial examination,
he noted right ankle examination findings of mild swelling of the lateral aspect of the right ankle
and tenderness along the Achilles tendon on the right side. Dr. Reade diagnosed right ankle pain,
right ankle ATFL sprain, right Achilles tendon strain, effusion of the right ankle, and right ankle
instability. He further opined in letters dated January 15 and August 22, 2019 that appellant’s right
ankle pain and instability were directly related to her September 11, 2018 work injury, as she was
not having ankle pain or instability prior to the injury. Although he opined that her right ankle
conditions were related to her September 11, 2018 work injury, Dr. Reade did not explain how her
right ankle pain and instability resulted from her accepted injury. The Board has held that a
medical report is of limited probative value on the issue of causal relationship if it contains a
conclusion regarding causal relationship, which is unsupported by medical rationale.9 Likewise,
Dr. Schwerdtz’ opinion in his January 11, 2019 letter that he agreed with Dr. Reade’s assessment
about appellant’s lateral ankle instability and sequelae from her September 11, 2018 injury is also
insufficient to establish her claim as he did not provide any medical rationale to support his
opinion.10 These reports, therefore, are insufficient to establish expansion of her claim.11
In reports dated January 22 through July 30, 2019, Dr. Rekhala reviewed appellant’s
history of injury and diagnosed cervical radiculopathy, lumbar radiculopathy, neck pain, and
lumbar spondylosis. In a July 30, 2019 letter, he indicated that he had been treating her for neck
and low back injuries that were directly related to her work-related injury when she fell against the
wall and onto the floor. Dr. Rekhala reported that appellant denied any prior symptoms in the back
or the neck, and “therefore [appellant’s] symptoms are causally related to this work injury.”
Although he opined that her additional back injuries were directly related to her September 11,
2018 employment injury, he did not explain how the accepted injury caused the diagnosed
conditions.12 Furthermore, the Board has held that an opinion that a condition is causally related
because the employee was asymptomatic before the injury, without adequate rationale, is
insufficient to establish causal relationship.13
Dr. Renaldo also treated appellant. In reports and forms dated September 24, 2018 through
January 14, 2019, he described the September 11, 2018 employment injury and provided
8

Findings of pain or discomfort alone do not satisfy the medical aspect of the fact of injury medical determination.
B.P., Docket No. 12-1345 (issued November 13, 2012); C.F., Docket No. 08-1102 (issued October 2008); Federal
(FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803.4a(6) (August 2012).
9

S.S., Docket No. 19-1803 (issued April 1, 2020); Y.D., Docket No. 16-1896 (issued February 10, 2017); C.M.,
Docket No. 14-0088 (issued April 18, 2014).
10

S.J., Docket No. 19-0489 (issued January 13, 2020); S.O., Docket No. 19-0307 (issued June 18, 2019).

11

C.W., Docket No. 19-1747 (issued September 2, 2020); V.T., Docket No. 18-0881 (issued November 19, 2018).

12

J.R., Docket No. 20-0292 (issued June 26, 2020); C.J., Docket No. 18-0148 (issued August 20, 2018);
Franklin D. Haislah, 52 ECAB 457 (2001).
13

R.V., Docket No. 18-1037 (issued March 26, 2019); M.R., Docket No. 14-0001 (issued August 27, 2014).

8

examination findings. Dr. Renaldo discussed appellant’s diagnostic testing and diagnosed cervical
and lumbar spondylosis, cervical and lumbar radiculopathy, thoracic spondylosis, and spinal
degeneration. In a January 14, 2019 letter, he opined that she could not return to work due to the
injuries that she sustained at work on September 11, 2018. These reports, however, do not provide
an opinion on the cause of appellant’s cervical and lumbar conditions. The Board has held that
medical evidence that does not offer an opinion regarding the cause of an employee’s condition is
of no probative value on the issue of causal relationship.14 These reports, therefore, are insufficient
to establish the expansion of appellant’s claim.
Likewise, Dr. Sanni-Thomas’ October 6, 2018 hospital emergency department report and
Dr. Reade’s September 12, 2018 report, are insufficient to establish the expansion of appellant’s
claim as these reports provided medical diagnoses, but provided no opinion on the cause of her
diagnosed sinusitis and contusion of the lower back, pelvis, right shoulder, and right ankle.15
OWCP also received diagnostic testing reports, including the cervical, lumbar, and right
ankle MRI scan reports dated March 8 and December 2018 and EMG/NCV study reports dated
January 2 and 16, 2019. However, diagnostic studies, standing alone, lack probative value on the
issue of causal relationship as they do not address whether an employment incident caused the
diagnosed condition.16
As the medical evidence of record is insufficient to establish causal relationship between
the additional conditions and the accepted September 11, 2018 employment injury, the Board finds
that appellant has not met her burden of proof.
On appeal, counsel argues that the medical evidence of record established that all the
described medical conditions are compensable under FECA. As explained above, however,
appellant has not met her burden of proof. Appellant may submit new evidence or argument with
a written request for reconsideration to OWCP within one year of this merit decision, pursuant to
5 U.S.C. § 8128 and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include additional conditions as causally related to her accepted September 11,
2018 employment injury.

14
T.D., Docket No. 18-1157 (issued March 26, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).
15

Id.

16

F.S., Docket No. 19-0205 (issued June 19, 2019); A.B., Docket No. 17-0301 (issued May 19, 2017).

9

ORDER
IT IS HEREBY ORDERED THAT the November 21, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 5, 2021
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

10

